Reasons for Allowance
Claims 1, 3-4, 6, 8-9, 11, 13-14, 16, 18, 20, 22, 25, 33-38 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/31/2022 is being considered by the examiner.
Allowable Subject Matter
Claims 1, 3-4, 6, 8-9, 11, 13-14, 16, 18, 20, 22, 25, and 33-38 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

With respect to independent claim 1, the prior art available does not teach A method for identifying second products in an inventory of a second ecommerce site that are at least similar to a first product displayed to a user by a first ecommerce site, and displaying the second products for viewing and purchase by the user at the first ecommerce site, the method operating in the second ecommerce site and comprising:
receiving, by at least one computer processor, product information pertaining to the first product, wherein the product information comprises a plurality of words, and wherein the plurality of words has been parsed via an application in response to accessing the first ecommerce site;
receiving, by the at least one computer processor, from a layout database, layout information pertaining to the first ecommerce site, via the application;
scoring, via at least one artificial-intelligence algorithm executed by the at least one computer processor, at least two words of the plurality of words, based at least in part on a similarity of the first product to at least one second product in the inventory, identifying, by the at least one computer processor, from the plurality of words as parsed, one or more keywords operable to specify a category of the first product;
extracting, by the at least one computer processor, from the one or more keywords, at least one characteristic to be processed as a search parameter by the at least one computer processor;
weighting the product information to generate search parameters, based at least in part on the at least one characteristic as extracted, relative to at least one additional characteristic;
performing, by the at least one computer processor, a search based at least in part on the search parameters, wherein to perform the search, the method further comprises:
omitting, by the at least one computer processor, at least one further characteristic from the search parameters as generated, based at least in part on the scoring or the weighting;
retrieving, by the at least one computer processor, based on the search, at least one identification of the second products;
ordering, by the at least one computer processor, a listing of the second products such that the second products appearing first in the listing include the second products corresponding to the at least one identification retrieved based on the search; and
transmitting, by the at least one computer processor, the listing to the application, configured to display the listing to the user following an instruction from the user to display the first ecommerce site, wherein the listing comprises listing information, wherein the listing information coincides at least in part with the product information, and wherein the omitting further comprises excluding from the search parameters, at least part of the product information that coincides at least in part with the listing information..

	The most analogous prior art includes Muskgrove (US 2006/0112099 A1), Scholz (US 2010/0100607 A1), Wu (US 2002/0120864 A1) and Guan Tao (CN 1952929 A).
	Muskgrove discloses extracting product features that are important to a product from literature such as articles or reviews, searching for similar offers/items, assigning feature categories to product categories, checking the importance of a feature category to the user and ranking product categories according to the users chosen feature categories, a weighted importance of each feature category and an evaluative metric to rank items giving priority to the users chosen categories and importance, searching a database to see if desired features are found for product items, displaying a dashboard control to specify importance of product features and filtering product list to show only products with the specified feature categories.
	Muskgrove is deficient in a number of ways.  As written, the claims require parsing via an application in response to accessing a first ecommerce site, receiving layout information for the site via the application, scoring via at least one artificial intelligence algorithm, and listing information coinciding with product information which is specifically excluded from the search parameters.  Muskgrove does not teach these concepts.  
In view of the above, Muskgrove fails to disclose or render obvious the combination of features as emphasized above.
Regarding Scholz, Scholz utilizing machine learning techniques to continuously improve recommendations of links on a personalized local website using relevancy, ranking and/or scoring of content with respect to a user profile. 
Though disclosing these features, Scholz does not disclose or render obvious the features emphasized above.
Regarding Wu, Wu discloses parsing webpage form code to identify form field names in a webpage form.  A mapping display process defines likely mappings of the form field names to data field names in webpages. Form layouts and data requirements for each page are recorded for order checkout-form pages of e-commerce sites.
Though disclosing this feature, Wu does not disclose or render obvious the features emphasized above.
Regarding Guan Tao, Guan Tao discloses a searching method for searching store product information and removing needless information to perform comparison shopping and retrieve specific field-oriented store product information.
Though disclosing this feature, Guan Tao does not disclose or render obvious the features emphasized above.  Guan Tao does not fairly teach wherein the listing comprises listing information, wherein the listing information coincides at least in part with the product information, and wherein the omitting further comprises excluding from the search parameters, at least part of the product information that coincides at least in part with the listing information.
Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Muskgrove, Scholz, Wu, Guan Tao, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias in order to fill gaps in the prior art and connect disparate references.
Claim 6 recites a backend server comprising substantially similar limitations as claim 1 and recites allowable subject matter for the reasons identified above with respect to claim 1.
Claim 11 recites a non-transitory computer-readable storage medium comprising substantially similar limitations as claim 1 and recites allowable subject matter for the reasons identified above with respect to claim 1.
Claims 3-4, 8-9, 13-14, 16, 18, 20, 22, 33-38  are dependencies of independent claims 1, 6 and 11 and are allowable over the prior art for the reasons identified above with respect to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2007/0185865 A1 to Budzik, [0074] discussing Given the structure of the shopping site, the system could extract the product name and manufacturer from the web page, in addition to key words and phrases. Thus the context model may include "UserlsShopping; ProductName=`Wireless Mouse`; ProductVendor=`Microsoft`; Price=`$29.99"` in addition to other important words and phrases like "PC, Windows, silver, optical".  Budzik further discusses weighting search results and terms.  Budzik does not teach excluding product information from the search parameters.
US 2016/0299973 A1 to Oakeson, [0165], discussing search criteria, retrieval criteria, results sort and organization criteria, [0256] parsing items listings pages for keywords, [0458] weighting parameters of the search engine or protocol. Oakeson does not teach excluding product information from the search parameters.
A. K. Tripathy and R. Olivera, "UProRevs-User Profile Relevant Results," 10th International Conference on Information Technology (ICIT 2007), 2007, pp. 271-276, doi: 10.1109/ICIT.2007.39., describing internet search engines parsing web data and determining importance based on keyword as well as the perspective of the user. Tripathy does not discuss excluding product information from the search parameters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625